Blizzard won’t punish the US college Hearthstone players who protested ...   https://massivelyop.com/2019/10/11/blizzard-wont-punish-the-us-colleg...
                            Case 5:19-cv-05540-EJD Document 21-2 Filed 10/21/19 Page 1 of 3




1 of 3                                                                                                                          10/21/2019, 7:38 PM
Blizzard won’t punish the US college Hearthstone players who protested ...   https://massivelyop.com/2019/10/11/blizzard-wont-punish-the-us-colleg...
                            Case 5:19-cv-05540-EJD Document 21-2 Filed 10/21/19 Page 2 of 3




                                 Nathan ‘Admirable’ Zamora
                                 @ThatsAdmirable

                         My statement regarding Blitzchung, Hearthstone Grandmasters,
                         and Blizzard.

                         I reference writing from @bmkibler which can be read in full here:
                         medium.com/@bmkibler_5280…




2 of 3                                                                                                                          10/21/2019, 7:38 PM
Blizzard won’t punish the US college Hearthstone players who protested ...   https://massivelyop.com/2019/10/11/blizzard-wont-punish-the-us-colleg...
                            Case 5:19-cv-05540-EJD Document 21-2 Filed 10/21/19 Page 3 of 3




                            5,835 3:57 PM - Oct 10, 2019

                             1,303 people are talking about this




3 of 3                                                                                                                          10/21/2019, 7:38 PM
